
	

114 HR 1086 IH: General Aviation Pilot Protection Act of 2015
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1086
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2015
			Mr. Rokita (for himself, Mr. Graves of Missouri, Mr. Pearce, Mr. Peterson, Mr. Lipinski, Mr. Flores, Mr. Hanna, and Mr. Pompeo) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Aviation Administration to issue or revise regulations
			 with respect to the medical certification of certain small aircraft
			 pilots, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the General Aviation Pilot Protection Act of 2015. 2.Medical certification of certain small aircraft pilots (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall issue or revise medical certification regulations to ensure that an individual may operate as pilot in command of a covered aircraft without regard to any medical certification or proof of health requirement otherwise applicable under Federal law if—
 (1)the individual possesses a valid State driver's license and complies with any medical requirement associated with that license;
 (2)the individual is transporting not more than 5 passengers; (3)the individual is operating under visual flight rules or instrument flight rules; and
 (4)the relevant flight, including each portion thereof, is not carried out— (A)for compensation, including that no passenger or property on the flight is being carried for compensation;
 (B)at an altitude that is more than 14,000 feet above mean sea level; (C)outside the United States, unless authorized by the country in which the flight is conducted; or
 (D)at an indicated air speed exceeding 250 knots. (b)Covered aircraft definedIn this section, the term covered aircraft means an aircraft that—
 (1)is not authorized under Federal law to carry more than 6 occupants; and (2)has a maximum certificated takeoff weight of not more than 6000 pounds.
 (c)Report requiredNot later than 5 years after the date of the enactment of this Act, the Administrator shall submit to Congress a report that describes the effect of the regulations issued or revised under subsection (a) and includes statistics with respect to changes in small aircraft activity and safety incidents.
 (d)Prohibition on enforcement actionsOn and after the date that is 180 days after the date of the enactment of this Act, the Administrator may not take an enforcement action for not holding a valid third-class medical certificate against a pilot of a covered aircraft for a flight if the pilot and the flight meet the applicable requirements under paragraphs (1) through (4) of subsection (a) unless the Administrator has published final regulations in the Federal Register under subsection (a).
			
